Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 24, 2021

                                      No. 04-21-00261-CV

                                IN THE MATTER OF K.A.E.,

                  From the 386th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021JUV00067
                     Honorable Jacqueline Herr-Valdez, Judge Presiding


                                         ORDER

        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he served copies of the brief and motion on appellant, informed
appellant of his right to review the record and file his own brief, informed appellant of his right
to seek discretionary review should the court of appeals declare the appeal frivolous, and
provided appellant with a form for requesting the record and explained to appellant the procedure
for obtaining the record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014);
Nichols v. State, 954 S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). As of the date of this order,
appellant has not filed the record-request motion provided to him by his counsel.

       If appellant desires to file a pro se brief, we ORDER that he do so by October 14, 2021.
At this time, the State has filed a notice waiving its right to file a brief in this case unless
appellant files a pro se brief. If appellant files a timely pro se brief, the State may file a
responsive brief no later than twenty days after appellant’s pro se brief is filed in this court.

       We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80–82 (1988)
(holding that motion to withdraw should not be ruled on before appellate court independently
reviews record to determine whether counsel’s evaluation that appeal is frivolous is sound);
Schulman v. State, 252 S.W.3d 403, 410–11 (Tex. Crim. App. 2008) (same).


                                                     _________________________________
                                                     Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court